Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People and drawing all reasonable inferences (see, People v Ford, 66 NY2d 428, 437), we conclude that the evidence was legally sufficient to sustain defendant’s conviction of eight counts of criminal possession of a forged instrument in the second degree and one count of grand larceny in the third degree. Proof was presented that the checks were stolen, that the signature of the drawer was forged, and that, over a three-day period, eight forged checks totaling $9,200, made payable to defendant, were deposited through automatic teller machines into his newly opened account. Defendant told bank personnel that he had made deposits in the automatic teller machine. He also questioned bank personnel regarding the length of time there would be a hold on money deposited through these machines and withdrew $6,000 as soon as possible. This evidence, together with other proof, provided a valid line of reasoning supporting the jury verdict (see, People v Bleakley, 69 NY2d 490, 495).
We have examined defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — criminal possession of forged instrument, second degree, eight counts; grand larceny, third degree.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.